        Case: 3:19-cv-50229 Document #: 14 Filed: 11/18/19 Page 1 of 4 PageID #:34

                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                    WESTERN DIVISION

    _______________________________,
    BRENDA K. COMBS                               )
                                                  )
           Plaintiff(s),                          )       Case No. ___________________
                                                                   3:19-cv-50229

                                                  )
           vs.                                    )       Magistrate Judge Lisa A. Jensen
                                                  )
    _______________________________,
    NATIONAL RECOVERIES, INC.                     )
                                                  )
           Defendant(s).                          )

                      PARTIES’ PROPOSED CASE MANAGEMENT ORDER

 I. Pursuant to Fed. R. Civ. P. 26(f), a meeting was held in _____________________ on
   ________________________,
   November 18, 2019          and was attended by:
   _________________________________
   Joseph S. Davidson                   for Plaintiff(s) ____________________________,
                                                         Brenda K. Combs               and
   _________________________________ for Defendant(s) __________________________.
   Lindsey A.L. Conley                                      National Recoveries, Inc.


II. Fed. R. Civ. P. 26(a)(1) Disclosures will be exchanged by ___________________.
                                                                   December 2, 2019 The Court
   requires full and proper Rule 26(a)(1) disclosures by all parties.

III. Alternative Dispute Resolution Mediation. Counsel hereby certify that their clients have
    read the Pamphlet governing the court’s mediation program, that counsel have discussed with
    their respective clients the available dispute resolution options provided by the Court and private
    entities, and that counsel have given an estimation of the fees and costs that would be associated
    with the litigation of this matter, through trial, to their clients. Further, counsel have provided to
    their clients an estimate of the fees and expenses reasonably expected to be incurred through an
    early successful mediation. Counsel certify that they have discussed the available ADR options
    with their clients and have considered how this case might benefit from those options. Lastly, if
    this is a fee shifting case, defense counsel certify they have discussed the advantages and
    disadvantages of making a Rule 68 offer of judgment. The failure to comply with these
    requirements will result in sanctions. See Fed. R. Civ. P. 16(c),(f).

           Parties have agreed on mediation. ______________________ has been chosen as the
           mediator. The parties believe the best time to mediate would be _______________ and
           request the matter be referred to mediation at that time.

           Parties request an immediate settlement conference with the Magistrate Judge.

           Parties plan to utilize private ADR.

✔          Parties request this case be excused from ADR.
          Case: 3:19-cv-50229 Document #: 14 Filed: 11/18/19 Page 2 of 4 PageID #:34

IV. Discovery Plan. The parties jointly propose to the Court the following discovery plan:

     A) Discovery will be needed on the following subjects:

Subject debt; collection activities/communications pertaining to subject debt; Defendant's
collection policies and procedures (Defendant disputes that these are relevant to the issues in
this case); Plaintiff's alleged damages




     B) Maximum of ___________
                   25          interrogatories by each party to any other party.
     C) Maximum of ___________
                   25          requests for admission by each party to any other party.
     D) Maximum of ___________
                   1           depositions by Plaintiff(s) and ___________
                                                               2           by Defendant(s).
     E) Each deposition [other than of _____________________________________] shall be
     limited to a maximum of ___________
                             7            hours unless extended by agreement of the parties.

     F) The deadline for the parties to amend pleadings, add counts or parties, and file third-party
     complaints is ____________________________
                    March 18, 2020                   (should be no later than 30 days before the
     close of fact discovery).
     G) Fed. R. Civ. P. 26(a)(2)(C) disclosures are due by ____________________________
                                                               March 18, 2020

     (should be no later than 30 days before the close of fact discovery). Absent unusual
     circumstances, the Court considers treating physicians to be Rule 26(a)(2)(C) witnesses if
     opinion testimony will be elicited from the physicians.
     H) Supplementations under Rule 26(e) will be made in a timely manner, but no later than
     ____________________________
     March 18, 2020                  (should be no later than 30 days before the close of fact
     discovery).
     I)    Fact discovery cut-off is set for ____________________________.
                                             April 17, 2020


     J)    The parties anticipate retained experts on the following subjects:
A consumer survey to determine if consumers would find the letter Plaintiff received to be false or
misleading, in violation of § 1692e


     Report from retained expert for the Plaintiff under Rule 26(a)(2)(B) due ______________.
                                                                               June 18, 2020

     Deposition of the Plaintiff’s expert shall be taken by ______________. Report from retained
                                                            July  17, 2020

     expert for the Defendant under Rule 26(a)(2)(B) due ______________.
                                                             July 17, 2020     Deposition of the
     Defendant’s expert shall be taken by ______________. The parties must give serious thought
                                            August 18, 2020

     whether retained experts are necessary for this case. The parties must likewise give serious
     thought as to the need to depose any retained experts. See Gregory P. Joseph, The Temptation
     to Depose Every Expert, 40 A.B.A. SEC. LITIG. 1 (2014); William Cirignani, The Case for Not
     Taking Defense Expert Depositions, 18 TRIAL JOURNAL 20 (Winter 2016).




                                                     2
        Case: 3:19-cv-50229 Document #: 14 Filed: 11/18/19 Page 3 of 4 PageID #:34

                                              May 18, 2020
    K) All dispositive motions are due by ____________________________ (should be no later
    than 30 days after the close of fact discovery, unless otherwise ordered by the Court).
    L) Counsel may not stipulate to extend discovery matters, including depositions, beyond
    dates already set in this case management order.
    M) These dates will not be amended absent a showing of good cause. The parties
    understand that motions for extensions of time should be brought as soon as possible, but
    at a minimum before the cut-off date, and a party's failure to do so runs the serious risk
    that the motion will be denied.

    N) The parties suggest the next discovery conference with the Court be _________________
                                                                           February 17, 2020
    (must be on the Court’s regular status call held Mondays and Wednesdays).

V. Electronically Stored Information.

            Electronically stored information that can reasonably be anticipated to be relevant to the
   litigation will be preserved. The primary source of electronically stored information for
   production should be active data and information used in the ordinary course of business.
           For the Court to order a search, the requesting party will need to demonstrate that the
   need and relevancy of the material outweigh the cost and burden of retrieving and processing the
   electronically stored information from such sources, including the disruption of business and the
   information management activities.
           When balancing the cost, burden, and need for electronically stored information, the
   Court and the parties will apply the proportionality standards embodied in Federal Rules of Civil
   Procedure 26(b)(1) and (b)(2)(C), as well as consider the technological feasibility and realistic
   costs of preserving, retrieving, reviewing, and producing electronically stored information.
          Counsel should review the helpful information found at www.discoverypilot.com
   including the proposed Discovery Plan for Electronically Stored Information for guidance.
VI. Claims of Privilege or of Protection

           The parties shall detail below any agreements reached for asserting claims of privilege or
   of protection as trial-preparation material after information is produced, including whether they
   seek entry of their agreement as an order under Federal Rule of Evidence 502. See Fed. R. Civ.
   P. 16(b)(3)(B)(iv) and 26(f).
The parties will submit an agreed confidentiality order, using the Model Confidentiality Order
developed by the Northern District of Illinois.



            Absent any specific agreement reached by the parties, the following provisions will
   apply:
           1) The production of privileged or work-product protected documents, electronically
   stored information (“ESI”) or information, whether inadvertent or otherwise, is not a waiver of
   the privilege or protection from discovery in this case or in any other federal or state proceeding.

                                                    3
       Case: 3:19-cv-50229 Document #: 14 Filed: 11/18/19 Page 4 of 4 PageID #:34

This order shall be interpreted to provide the maximum protection allowed by Federal Rule of
Evidence 502(d).
        2) Nothing contained herein is intended to or shall serve to limit a party’s right to conduct
a review of documents, ESI or information (including metadata) for relevance, responsiveness
and/or segregation of privileged and/or protected information before production.




             Brenda K. Combs
PLAINTIFF(S) _____________________
                                                                          National Recoveries, Inc.
                                                      DEFENDANT(S) ____________________
    Joseph S. Davidson
By: _______________________________                       Lindsey A.L. Conley
                                                      By: ________________________________
Rev. 7/10/2019




                                                 4
